Citation Nr: 0021321	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-11 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for shell fragment 
wound to the back, with retained fragment in the left lung 
adjacent to the aortic arch, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from July 1967 to July 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a February 1989 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that in January 1995, the appellant filed a 
claim for service connection for arthritis of the hips, 
pelvis, neck, shoulders, arms, and hands.  He also filed a 
claim for a total rating due to individual unemployability in 
March 2000.  These claims have not been addressed in a rating 
decision.  Absent a decision by the RO, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  
Therefore, these claims are referred to the RO.


REMAND

The Board finds that the medical evidence of record does not 
provide sufficient information as to objective findings in 
order for the Board to determine whether the criteria for 
moderately severe or severe muscle injury have been met.  
Under the relevant provisions of 38 C.F.R. § 4.56 (1999), a 
disability resulting from muscle injuries shall be classified 
as moderately severe when, among others, objective findings 
show entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  There should be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  There should also be a record of consistent 
complaints of the cardinal signs and symptoms of muscle 
disability (loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement), and, if present, evidence of 
inability to keep up with work requirements.  In order to be 
classified as severe, objective findings should show ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation should show loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area.  Muscles would swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be scheduled for 
a VA examination to determine the 
severity of his shell fragment wound to 
the back.  The examiner should evaluate 
the appellant's disability in accordance 
with the criteria listed under 38 C.F.R. 
§ 4.56 in order to enable the Board to 
determine whether the criteria for a 
higher rating are met.  For example, the 
examiner should specify if there is 
entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups, indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side, 
positive evidence of impairment on tests 
of strength and endurance compared with 
sound side; etc.  The RO should provide 
the examiner with the 38 C.F.R. § 4.56 
criteria for evaluating muscle injuries.  
The claims file and a copy of this remand 
should be provided to the examiner for 
his/her review.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. § 
3.655 (1999), when a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
claimant pursuing an original, reopened 
or claim for an increase without good 
cause fails to report for examination, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulation. 

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




